DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Objections
The objection to the claims has been withdrawn.


Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al., US Patent Pub. US 20180136633 A1 (hereinafter Small) in view of Jung et al., US Patent Pub. US 20100031351 A1 (hereinafter Jung) in view of Greco et al., US Patent Pub. US 20180108024 A1 (hereinafter Greco).

Claim 1
Small teaches an industrial device, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory (Small, Para [0073] - - A processor and memory that stores and executes computer programs/”executable components”.), the executable components comprising: an execution engine configured to execute an industrial control program that facilitates monitoring and control of an industrial process managed by a manufacturing entity (Small, Para [0008], [0073], [0132] - - Processor/”execution engine” executes an industrial control program that monitors and controls a manufacturing process.); a blockchain engine (Small, Para [0021], [0091], [0156] - - Computing device with a blockchain register/”blockchain engine”.) configured to: receive, from a recipe provider, an industrial blockchain comprising recipe data that defines at least one of parameters or executable instructions usable by the industrial control program to control the industrial process to facilitate manufacture of a specified product (Small, Para [0125-132] - - A printer device receives a digital ledger transaction/”industrial blockchain” defining part design ; verify, based on information contained in the industrial blockchain (Small, Para [0108-110] - - Certify/verify and trace authenticity of the completion of process steps and state changes based on the information contained in the digital transaction ledger transaction record/”industrial blockchain”.), an authenticity of the recipe data and contingent on verification of the authenticity of the recipe data, permit the execution engine to execute the industrial control program using the recipe data (Small, Para [0115-119] - - Certify/verify the requirements verification/authenticity of the part design parameters/”recipe data” and proceeds to manufacture a part according to the part design parameters/”recipe data”.); for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information of the product. (Small, Para [0022], [0116] - - For a unit of a product, generating additional blocks to add to the blockchain/”composite blockchain”, composition material requirements and manufacturing process requirements/”assembly information” of the product.)
But Small fails to specify verify that the industrial device is authorized to execute the recipe data; and contingent on verification of the authenticity of the recipe data and verification that the industrial device is authorized to execute the recipe data, permit the execution engine to execute the industrial control program using the recipe data.
However Jung teaches verify that the industrial device is authorized to execute the recipe data (Jung, Para [0052-58] - - Verify authorization of a manufacturing machine/”industrial device” to perform/execute an operation based on manufacturing data.); and contingent on verification that the industrial device is authorized to execute the recipe data, permit the execution engine to execute the industrial control program using the recipe data. (Jung, Para [0052-58] - - Upon verification of the authorization of a manufacturing machine/”industrial device” to perform/execute an operation based 
Small and Jung are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing system, as taught by Small, and incorporating the system authorization verification, as taught by Jung.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using system authorization verification, as suggested by Jung (Para [0010]).
But the combination of Small and Jung fails to specify for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information identifying component parts used in the unit of the product.
However, Greco teaches for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information identifying component parts used in the unit of the product. (Greco, Para [0007], [0049-50], [0094] - - Generating identities of component parts used in the manufactured item/”unit of the product” that are add to a blockchain/”composite blockchain” provenance ledger for each manufactured item/”unit of the product”.)
Small, Jung, and Greco are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small and Jung, and further incorporating the generation of identities of component parts used in the manufactured item that are add to a blockchain provenance ledger for each manufactured item, as taught by Greco.  


Claim 2
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
The combination of Small, Jung, and Greco further teaches the recipe data is embedded in the industrial blockchain as encrypted recipe data, and the blockchain engine is further configured to decrypt the recipe data using a private key associate with the industrial device. (Small, Para [0084-88], [0125-132] - - A digital ledger transaction/”industrial blockchain comprising recipe data” defining part parameters is signed with a private key.)

Claim 3
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
Jung further teaches the industrial blockchain further comprises contract data that defines an expiration criterion that limits an amount of the product to be manufactured by the manufacturing entity, and the blockchain engine is further configured to prevent execution of the recipe data by the execution engine in response to a determination that the expiration criterion has been satisfied. (Jung, Para [0053-57] - - Processor/”blockchain engine” implementing encrypted digital rights management that defines expiration criteria including expiration dates and number of manufacturing 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating the encrypted digital rights management, as taught by Jung.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using encrypted digital rights management, as suggested by Jung (Para [0010]).

Claim 4
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
Jung further teaches the expiration criterion is at least one of a specified number of units of the product to be manufactured by the manufacturing entity, an expiratory date, or consumption of a specified amount of power by the industrial process while manufacturing the product. (Jung, Para [0053-57] - - Processor/”blockchain engine” implementing encrypted digital rights management that defines expiration criteria including expiration dates and number of manufacturing runs/”number of units to be manufactured” allowed that would prevent manufacturing/”execution of the recipe data by the execution engine” if the expiration criteria has been exceeded/satisfied.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating the encrypted digital rights management, as taught by Jung.  


Claim 12
Small teaches a method, comprising: receiving, by an industrial controller comprising a processor (Small, Para [0073] - - A processor and memory that stores and executes computer programs/”executable instructions”.), an industrial blockchain that encodes recipe data from a recipe provider, the recipe data defining at least one of parameters or executable instructions usable by an industrial control program to control an industrial process managed by a manufacturing entity to facilitate manufacture of a specified product (Small, Para [0125-132] - - A printer device receives a digital ledger transaction/”industrial blockchain” defining part design parameters/”recipe data” to be used by the control program to manufacture a specified part/product.); verifying, based on information contained in the industrial blockchain (Small, Para [0108-110] - - Certify/verify and trace authenticity of the completion of process steps and state changes based on the information contained in the digital transaction ledger transaction record/”industrial blockchain”.), by the industrial controller, an authenticity of the recipe data and in response to verification of the authenticity of the recipe data, execute the industrial control program using the recipe data (Small, Para [0115-119] - - Certify/verify the requirements verification/authenticity of the part design parameters/”recipe data” and proceeds to manufacture a part according to the part design parameters/”recipe data”.); for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information of the product. (Small, Para [0022], [0116] - - For a unit of a product, generating additional blocks to add to the blockchain/”composite blockchain”, composition material requirements and manufacturing process requirements/”assembly information” of the product.)
verifying, by the industrial controller, that the industrial controller is authorized to execute the recipe data; and in response to the verifying that the industrial controller is authorized to execute the recipe data, executing, by the industrial controller, the industrial control program using the recipe data.
However Jung teaches verifying, by the industrial controller, that the industrial controller is authorized to execute the recipe data (Jung, Para [0052-58] - - Verify authorization of a manufacturing machine/”industrial device” to perform/execute an operation based on manufacturing data.); and in response to the verifying that the industrial controller is authorized to execute the recipe data, executing, by the industrial controller, the industrial control program using the recipe data. (Jung, Para [0052-58] - - Upon verification of the authorization of a manufacturing machine/”industrial device” to perform/execute an operation based on manufacturing/recipe data, begin performing/executing the operation to manufacture an item based on the manufacturing/recipe data.)
Small and Jung are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing system, as taught by Small, and incorporating the system authorization verification, as taught by Jung.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using system authorization verification, as suggested by Jung (Para [0010]).
But the combination of Small and Jung fails to specify for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information identifying component parts used in the unit of the product.
However, Greco teaches for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information identifying component parts used in the unit of the product. (Greco, Para [0007], [0049-50], [0094] - - Generating identities of component parts used in the manufactured item/”unit of the product” that are add to a blockchain/”composite blockchain” provenance ledger for each manufactured item/”unit of the product”.)
Small, Jung, and Greco are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small and Jung, and further incorporating the generation of identities of component parts used in the manufactured item that are add to a blockchain provenance ledger for each manufactured item, as taught by Greco.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide tracking of the provenance of goods moving throughout the supply chain by using the identities of component parts used in the manufactured item that are add to a blockchain provenance ledger for each manufactured item, as suggested by Greco (Para [0004]).

Claim 13
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
The combination of Small, Jung, and Greco further teaches the recipe data is embedded in the industrial blockchain as encrypted recipe data, and the method further comprises: decrypting, by the industrial controller, the recipe data using a private key associate with the industrial controller. (Small, Para [0084-88], [0125-132] - - A digital ledger transaction/”industrial blockchain comprising recipe data” defining part parameters is signed with a private key.)

Claim 14
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
Jung further teaches the industrial blockchain further comprises contract data that defines an expiration criterion that limits an amount of the product to be manufactured by the manufacturing entity, and the method further comprises preventing, by the industrial controller, execution of the recipe data in response to determining that the expiration criterion has been satisfied. (Jung, Para [0053-57] - - Processor/”blockchain engine” implementing encrypted digital rights management that defines expiration criteria including expiration dates and number of manufacturing runs allowed that would prevent manufacturing/”execution of the recipe data by the execution engine” if the expiration criteria has been exceeded/satisfied.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating the encrypted digital rights management, as taught by Jung.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using encrypted digital rights management, as suggested by Jung (Para [0010]).

Claim 15
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
Jung further teaches the expiration criterion is at least one of a specified number of units of the product to be manufactured by the manufacturing entity, an expiratory date, or consumption of a specified amount of power by the industrial process while manufacturing the product. (Jung, Para 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating the encrypted digital rights management, as taught by Jung.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using encrypted digital rights management, as suggested by Jung (Para [0010]).

Claim 19
Small teaches a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial device comprising a processor to perform operations (Small, Para [0008], [0015], [0073], [0132]  - - A processor and non-transitory computer readable medium that stores and executes computer programs that operates an industrial control program that monitors and controls a manufacturing process.), the operations comprising: receiving an industrial blockchain that encodes recipe data from a recipe provider, wherein the recipe data defines at least one of parameters or executable instructions usable by an industrial control program to control an industrial process managed by a manufacturing entity to facilitate manufacture of a specified product (Small, Para [0125-132] - - A printer device receives a digital ledger transaction/”industrial blockchain” defining part design parameters/”recipe data” to be used by the control program to manufacture a specified part/product.); verifying, based on information contained in the industrial blockchain (Small, Para [0108-110] - - Certify/verify and trace authenticity of the digital transaction ledger transaction record/”industrial blockchain”.), that the recipe data is digitally signed by the recipe provider and in response to the verifying that the recipe data is digitally signed executing the industrial control program using the recipe data (Small, Para [0112-119] - - Certify/verify the requirements verification/authenticity of the part design parameters/”recipe data” are digitally signed and proceeds to manufacture a part according to the part design parameters/”recipe data”.); for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information of the product. (Small, Para [0022], [0116] - - For a unit of a product, generating additional blocks to add to the blockchain/”composite blockchain”, composition material requirements and manufacturing process requirements/”assembly information” of the product.)
But Small fails to specify verifying that the industrial device is authorized to execute the recipe data; and in response to the verifying that the verifying that the industrial device is authorized to execute the recipe data, executing the industrial control program using the recipe data.
However Jung teaches verifying that the industrial device is authorized to execute the recipe data (Jung, Para [0052-58] - - Verify authorization of a manufacturing machine/”industrial device” to perform/execute an operation based on manufacturing data.); and in response to the verifying that the verifying that the industrial device is authorized to execute the recipe data, executing the industrial control program using the recipe data. (Jung, Para [0052-58] - - Upon verification of the authorization of a manufacturing machine/”industrial device” to perform/execute an operation based on manufacturing/recipe data, begin performing/executing the operation to manufacture an item based on the manufacturing/recipe data.)
Small and Jung are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using system authorization verification, as suggested by Jung (Para [0010]).
But the combination of Small and Jung fails to specify for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information identifying component parts used in the unit of the product.
However, Greco teaches for a unit of the product produced via the executing, generating, as a composite blockchain, assembly information identifying component parts used in the unit of the product. (Greco, Para [0007], [0049-50], [0094] - - Generating identities of component parts used in the manufactured item/”unit of the product” that are add to a blockchain/”composite blockchain” provenance ledger for each manufactured item/”unit of the product”.)
Small, Jung, and Greco are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small and Jung, and further incorporating the generation of identities of component parts used in the manufactured item that are add to a blockchain provenance ledger for each manufactured item, as taught by Greco.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide tracking of the provenance of goods moving throughout the supply chain by using the identities of component parts used in the manufactured item that are add to a blockchain provenance ledger for each manufactured item, as suggested by Greco (Para [0004]).

Claim 20
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
Jung further teaches the industrial blockchain further comprises contract data that defines an expiration criterion that limits an amount of the product to be manufactured by the manufacturing entity, and the operations further comprise preventing execution of the recipe data on the industrial device in response to determining that the expiration criterion has been satisfied. (Jung, Para [0053-57] - - Processor/”blockchain engine” implementing encrypted digital rights management that defines expiration criteria including expiration dates and number of manufacturing runs allowed that would prevent manufacturing/”execution of the recipe data by the execution engine” if the expiration criteria has been exceeded/satisfied.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating the encrypted digital rights management, as taught by Jung.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide security control by using encrypted digital rights management, as suggested by Jung (Para [0010]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Small et al., US Patent Pub. US 20180136633 A1 (hereinafter Small) in view of Jung et al., US Patent Pub. US 20100031351 A1 (hereinafter Jung) in view of Greco et al., US Patent Pub. US 20180108024 A1 (hereinafter Greco), as applied to Claims 1-4, 12-15, and 19-20 above, and in view of Galpin et al., US Patent Pub. US 20150046697 A1 (hereinafter Galpin).

Claim 5
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
But the combination of Small, Jung, and Greco fails to specify the recipe provider is an original equipment manufacturer, and the industrial control program facilitates monitoring and control of a machine built by the original equipment manufacturer for manufacture of the product.
However Galpin teaches the recipe provider is an original equipment manufacturer, and the industrial control program facilitates monitoring and control of a machine built by the original equipment manufacturer for manufacture of the product. (Galpin, Para [0019], [0038-46] - - The industrial control system including the action request system/”recipe provider”, monitoring system, and controlled machinery are built by an original equipment manufacturer to produce a product.)
Small, Jung, Greco, and Galpin are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating the industrial control system built by an original equipment manufacturer, as taught by Galpin.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide secure operation of an industrial control system when the industrial control system is built by an original equipment manufacturer, as suggested by Galpin (Para [0004]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Small et al., US Patent Pub. US 20180136633 A1 (hereinafter Small) in view of Jung et al., US Patent Pub. US 20100031351 A1 (hereinafter Jung) in view of Greco et al., US Patent Pub. US 20180108024 A1 (hereinafter Greco), as applied to Claims 1-4, 12-15, and 19-20 above, and in view of Cruz, US Patent Pub. US 20140244433 A1 (hereinafter Cruz).

Claim 6
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
But the combination of Small, Jung, and Greco fails to specify the blockchain engine is further configured to generate orders for ingredients identified by the recipe data.
However Cruz teaches generate orders for ingredients identified by the recipe data. (Cruz, Para [0015-16] - - Identifying parts/”ingredients identified by the recipe data” for an object to be manufactured to create replacement orders.)
Small, Jung, Greco, and Cruz are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating identifying parts for an object to be manufactured to create replacement orders, as taught by Cruz.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for an automated ordering of needed parts by identifying parts for an object to be manufactured to create replacement orders, as suggested by Cruz (Para [0004]).
the recipe data that are obfuscated to the manufacturing entity.
However Schmeling teaches product data is obfuscated to the manufacturing entity. (Schmeling, Para 0165-166] - - Obfuscating product data that is seen by parties/”manufacturing entity” involved with the transaction.)
Small, Jung, Greco, Cruz, and Schmeling are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, Greco, and Cruz, and further incorporating obfuscating product data that is seen by parties involved with the transaction, as taught by Schmeling.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase security by obfuscating product data that is seen by parties involved with the transaction, as suggested by Schmeling (Para [0053]).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al., US Patent Pub. US 20180136633 A1 (hereinafter Small) in view of Jung et al., US Patent Pub. US 20100031351 A1 (hereinafter Jung) in view of Greco et al., US Patent Pub. US 20180108024 A1 (hereinafter Greco), as applied to Claims 1-4, 12-15, and 19-20 above, and in view of Bajikar, US Patent Pub. US 20040198374 A1 (hereinafter Bajikar).

Claim 7

But the combination of Small, Jung, and Greco fails to specify the recipe data further defines a location at which the recipe data is permitted to execute, and the blockchain engine is further configured to permit the execution engine to execute the industrial control program using the recipe data contingent on a determination that the industrial device is at the location. 
However Bajikar teaches the recipe data further defines a location at which the recipe data is permitted to execute, and the blockchain engine is further configured to permit the execution engine to execute the industrial control program using the recipe data contingent on a determination that the industrial device is at the location. (Bajikar, Para [0016] - - Data defines geographic coordinates/locations associated with instructions or rules that cause a processor/”industrial control program” to execute a certain set of instructions, or execute instructions in a certain manner based on the location of the system.)
Small, Jung, Greco, and Bajikar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating location specific instructions and operation, as taught by Bajikar.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automatic location adjustments by implementing location specific instructions and operation, as suggested by Bajikar (Para [0004]).

Claim 16

But the combination of Small, Jung, and Greco fails to specify the recipe data further defines a location at which the recipe data is permitted to execute, and the method further comprises executing, by the industrial controller, the industrial control program using the recipe data contingent on a determination that the industrial device is at the location.
However Bajikar teaches the recipe data further defines a location at which the recipe data is permitted to execute, and the method further comprises executing, by the industrial controller, the industrial control program using the recipe data contingent on a determination that the industrial device is at the location. (Bajikar, Para [0016] - - Data defines geographic coordinates/locations associated with instructions or rules that cause a processor/”industrial control program” to execute a certain set of instructions, or execute instructions in a certain manner based on the location of the system.)
Small, Jung, Greco, and Bajikar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating location specific instructions and operation, as taught by Bajikar.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automatic location adjustments by implementing location specific instructions and operation, as suggested by Bajikar (Para [0004]).


Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al., US Patent Pub. US 20180136633 A1 (hereinafter Small) in view of Jung et al., US Patent Pub. US 20100031351 A1 (hereinafter Jung) in view of Greco et al., US Patent Pub. US 20180108024 A1 (hereinafter Greco), as applied to Claims 1-4, 12-15, and 19-20 above, and in view of Schmeling et al., US Patent Pub. US 20180096175 A1 (hereinafter Schmeling).

Claim 8
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
But the combination of Small, Jung, and Greco fails to specify the blockchain engine is further configured to record, in the industrial blockchain, a public ledger of production statistics associated with the manufacture of the specified product using the recipe data, and the public ledger is accessible to the manufacturing entity and the recipe provider.
However Schmeling teaches the blockchain engine is further configured to record, in the industrial blockchain, a public ledger of production statistics associated with the manufacture of the specified product using the recipe data, and the public ledger is accessible to the manufacturing entity and the recipe provider. (Schmeling, Para [0052-54] - - Recording in the blockchain a public ledger of date, time, location, batch, manufacturing equipment identifiers, settings, and other information/”production statistics associated with the manufacture of the specified product using the recipe data” that is unencrypted and publicly accessible/”accessible to the manufacturing entity and the recipe provider”.)
Small, Jung, Greco, and Schmeling are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.

One of ordinary skill in the art would have been motivated to do this modification in order to increase security by recording production statistics involved with production in the blockchain ledger, as suggested by Schmeling (Para [0053]).

Claim 9
The combination of Small, Jung, Greco, and Schmeling teaches all the limitations of the base claims as outlined above.  
Schmeling further teaches the production statistics comprise at least one of a number of units of the product that have been produced using the recipe data or an elapsed runtime of the industrial control program using the recipe data. (Schmeling, Para [0029-30], [0034] - - Production statistics include number of units produced in an amount of time.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, Greco, and Schmeling, and further incorporating recording production statistics including the number of units produced in an amount of time, as taught by Schmeling.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase security by recording production statistics including the number of units produced in an amount of time, as suggested by Schmeling (Para [0053]).

Claim 10

Schmeling further teaches the blockchain engine is further configured to record, in the industrial blockchain, a private ledger of recipe statistics associated with execution of the recipe data, and the private ledger is accessible to the manufacturing entity and is inaccessible to the recipe provider. (Schmeling, Para [0052-54] - - Recording in the blockchain a ledger of date, time, location, batch, manufacturing equipment identifiers, settings, and other information/”production statistics associated with the manufacture of the specified product using the recipe data” that is encrypted and accessible to select parties/”accessible to the manufacturing entity and is inaccessible to the recipe provider”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, Greco, and Schmeling, and further incorporating recording production statistics involved with production in the blockchain ledger, as taught by Schmeling.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase security by recording production statistics involved with production in the blockchain ledger, as suggested by Schmeling (Para [0053]).

Claim 17
The combination of Small, Jung, and Greco teaches all the limitations of the base claims as outlined above.  
But the combination of Small, Jung, and Greco fails to specify recording, by the industrial controller in the industrial blockchain, a public ledger of production statistics associated with the manufacture of the specified product using the recipe data, wherein the public ledger is accessible to the manufacturing entity and the recipe provider.
However Schmeling teaches the blockchain engine is further configured to record, in the industrial blockchain, a public ledger of production statistics associated with the manufacture of the specified product using the recipe data, and the public ledger is accessible to the manufacturing entity and the recipe provider. (Schmeling, Para [0052-54] - - Recording in the blockchain a public ledger of date, time, location, batch, manufacturing equipment identifiers, settings, and other information/”production statistics associated with the manufacture of the specified product using the recipe data” that is unencrypted and publicly accessible/”accessible to the manufacturing entity and the recipe provider”.)
Small, Jung, Greco, and Schmeling are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, and Greco, and further incorporating recording production statistics involved with production in the blockchain ledger, as taught by Schmeling.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase security by recording production statistics involved with production in the blockchain ledger, as suggested by Schmeling (Para [0053]).

Claim 18
The combination of Small, Jung, Greco, and Schmeling teaches all the limitations of the base claims as outlined above.  
recording, by the industrial controller in the industrial blockchain, a private ledger of recipe statistics associated with execution of the recipe data, wherein the private ledger is accessible to the manufacturing entity and is inaccessible to the recipe provider. (Schmeling, Para [0052-54] - - Recording in the blockchain a ledger of date, time, location, batch, manufacturing equipment identifiers, settings, and other information/”production statistics associated with the manufacture of the specified product using the recipe data” that is encrypted and accessible to select parties/”accessible to the manufacturing entity and is inaccessible to the recipe provider”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, Greco, and Schmeling, and further incorporating recording production statistics involved with production in the blockchain ledger, as taught by Schmeling.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase security by recording production statistics involved with production in the blockchain ledger, as suggested by Schmeling (Para [0053]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Small et al., US Patent Pub. US 20180136633 A1 (hereinafter Small) in view of Jung et al., US Patent Pub. US 20100031351 A1 (hereinafter Jung) in view of Greco et al., US Patent Pub. US 20180108024 A1 (hereinafter Greco), as applied to Claims 1-4, 12-15, and 19-20 above, in view of Schmeling et al., US Patent Pub. US 20180096175 A1 (hereinafter Schmeling) as applied to Claims 8-10 and 17-18 above, and in view of Wight et al., US Patent Pub. US 20030023408 A1 (hereinafter Wight).

Claim 11

But the combination of Small, Jung, Greco, and Schmeling fails to specify the recipe statistics comprise at least one of identities of plant personnel who operated a machine associated with the industrial process, runtime statistics for the machine, downtime statistics for the machine, product defect statistics, or numbers of batches of different recipes executed by the industrial control program. 
However Wight teaches the statistics comprise runtime statistics and downtime statistics for the machine. (Wight, Para [0135-139] - - Statistics comprising running time/”runtime statistics” and stopped time/”downtime statistics”.)
Small, Jung, Greco, Schmeling, and Wight are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Small, Jung, Greco, and Schmeling, and further incorporating recording production statistics including running time and stopped time, as taught by Wight.  
One of ordinary skill in the art would have been motivated to do this modification in order to diagnose problems with a system by using production statistics including running time and stopped time, as suggested by Wight (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119